Citation Nr: 1437351	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  12-11 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to January 1946.  The Veteran died in March 2008.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was service-connected for appendectomy scar and was assigned a noncompensable disability rating.  He was also service-connected for impaired hearing, left, and assigned a noncompensable disability rating.  The certificate of death shows that the Veteran's cause of death was cardiac arrest and there is no evidence or contention that the Veteran died from a service-connected disability.  

If a veteran's death is not service-connected, a burial allowance may still be payable under several circumstances.  A burial allowance is payable if a Veteran, on the date of death, was receiving VA pension or disability compensation.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (2013).  Effective July 7, 2014, VA published a final rule in the Federal Register removing the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replacing them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  See 79 Fed. Reg. 32653 (2014), creating 38 C.F.R. § 3.1705, burial allowance based on nonservice-connected death.  The revisions are applicable to claims pending before VA on or after July 7, 2014.  

Review of the claims file indicates that the Veteran, at one point, was in receipt of VA pension.  A February 1976 decision indicated that his award had been amended and payments would be terminated January 1, 1976 because his expected income exceeded the limit provided by law.  However, in other decisions dated in December 1978 and May 1979, the Veteran was still in receipt of payment.  A June 1979 decision noted that the Veteran's monthly payment would decrease to $40.28 on August 30, 1984.  An August 1980 VA letter noted that the Veteran had elected to receive improved pension, but that the Veteran was currently receiving monthly pension that would "continue unchanged unless you lose a dependent, your net worth becomes excessive, or your income exceeds a limitation which will increase each year by the same percentage that Social Security benefits increase."  It is unclear when or whether the Veteran stopped receiving VA pension.  A report of contact dated January 2010, completed by a VA Financial Accounts Technician, indicated that an audit was conducted.  It was noted that the Veteran had "no payment history in SHARE nor does it show award information."  The technician stated that she reviewed a temporary file that had no award information on the Veteran.  However, there is no documentation in the claims file to determine whether the Veteran received pension on the date of his death.  At this time, the Board does not find the evidence sufficient to make a determination as to whether the Veteran was in receipt of VA pension on the date of his death.  Therefore, the Board must remand to obtain such information.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any evidence, electronic or otherwise, such as a history of payments to the Veteran, and/or date of termination of pension benefits, to determine whether the Veteran was in receipt of VA pension on the date of his death.  Document all efforts to obtain such evidence.  

2.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and her representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


